IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-91,902-03


                  EX PARTE DERWIN ALPHONSO RIDDICK, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 067663-A IN THE 397TH DISTRICT COURT
                            FROM GRAYSON COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of evading arrest and drug delivery and sentenced to imprisonment.

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he is being denied pre-sentence time credit awarded on the judgment.

The trial court finds that it has already awarded the time credit in question. Nonetheless, Applicant

asserts he is not receiving the time credit from prison officials. The habeas record contains two

judgments listing different periods of pre-sentence confinement. It is not clear whether prison

officials received the judgment to which the trial court refers in its findings and whether prison

officials are properly applying the pre-sentence confinement credits listed there.
                                                                                                       2

        Applicant has alleged facts that, if true, might entitle him to relief. Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d).

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d).

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: March 31, 2021
Do not publish